Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of November 18, 2020 are under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on June 2, 2020, June 30, 2020, April 14, 2021, May 18, 2021 and July 21, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The examiner notes that the amendment to the specification, dated May 1, 2020, will not be entered.  The instructions provided in the amendment are not clear. The new paragraph added on page 1, between lines 1 and 3 would place the paragraph before the title of the invention. The instruction to replace paragraph [0023] at page 1, line 10 is unclear because paragraph [0023] is located on page 10, line 16. Further, the instruction to delete the text beginning on Page 24, Line 25 is unclear because the text begins at Page 24, Line 24. A new amendment to the specification should be included in applicant's response, with clear instructions as to what changes should be made.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "retention unit configured to retain an article" in claim 1 and 7. Also, see the limitation "weighing unit configured to weigh each of a plurality of the articles" in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 1, the language "stand-by insertion control in which after the holding portion is temporarily disposed at a stand-by position different from a position immediately above an article insertion port in the container and set on a movement path from a start position of the holding through the holding control to the position immediately thereabove in a state in which the article is held by the holding portion, the holding portion is moved to the position immediately thereabove, and the article is inserted into the container via the article insertion port" renders the claim indefinite. The claim language is unclear as to what is considered to be "the start position of the holding" or as to what is considered to be "the holding". Further, the language uses the phrase "the position immediately thereabove" twice. The language is unclear as to what "the position immediately thereabove" refers and whether or not the two recitations refer to the same position. The claim language should be amended to clearly set forth what is considered to be "the holding" and "the start position of the holding", as well as what is considered to be "the position immediately thereabove".
Regarding Claim(s) 7, the language "stand-by insertion control in which after the holding portion is temporarily disposed at a stand-by position different from a position immediately above an article insertion port in the container and set on a movement path from a start position of the holding through the holding control to the position immediately thereabove in a state in which the article is held by the holding portion, the holding portion is moved to the position immediately thereabove, and the article is inserted into the container via the article insertion port" renders the claim indefinite. The claim language is unclear as to what is considered to be "the start position of the holding" or as to what is considered to be "the holding". Further, the language uses the phrase "the position immediately thereabove" twice. The language is unclear as to what "the position immediately thereabove" refers and whether or not the two recitations refer to the same position. The claim language should be amended to clearly set forth what is considered to be "the holding" and "the start position of the holding", as well as what is considered to be "the position immediately thereabove".
Claims 2-6, 8-17 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Document (JP2002052487A, copy and translation provided by applicant, hereafter '487).
Regarding Claim(s) 1, '487 teaches an article supplying apparatus comprising: a retention unit (tray 1) configured to retain an article serving as an insertion target; a robot hand (holding device 10) configured to insert the article retained in the retention unit into a container (tray 5); and a control unit [Para. 14 of translation, implied by "holding device 10 is controlled"] configured to control operation of the robot hand, wherein the robot hand has a holding portion (suction pad 13) for holding the article, and wherein the control unit executes holding control in which the article retained in the retention unit is held by the holding portion [Para. 17 of translation, implied by "suction pad 13…holding a strawberry"], and stand-by insertion control in which after the holding portion is temporarily disposed at a stand-by position (position D) different from a position immediately above an article insertion port (position B) in the container and set on a movement path from a start position of the holding through the holding control to the position immediately thereabove in a state in which the article is held by the holding portion, the holding portion is moved to the position immediately thereabove, and the article is inserted into the container via the article insertion port (the article insertion port is the cavity formed on the surface of tray 5, as seen in Figure 1).
Regarding Claim(s) 3, the stand-by position is set at a position closer to the article insertion port than the start position of the holding through the holding control. '487 shows an embodiment (Figure 9) where position D is closer to position B1 than position A; therefore, the standby position would be closer to the article insertion port than the start position of the holding.
Regarding Claim(s) 4 and 10, the stand-by position is considered to be set in a region adjacent to the article insertion port when view from above (the position D appears to be adjacent to position B).
Regarding Claim(s) 6, 15 and 16, the stand-by position is set at a height position higher than the article insertion port and between the retention unit and the article insertion port when viewed from above. The strawberries fall into the tray; therefore, the stand-by position is higher than the article insertion port. Also, the position D is between position A and position B.

Allowable Subject Matter
Claims 2, 5, 8, 9, 11, 12, 13, 14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim(s) 7, the prior art fails to anticipate or fairly suggest a plurality of hopper; a weighing unit; and a control unit configured to select a plurality of articles, of which a sum of weighing values becomes a target mass value set in advance, from the plurality of the articles weighed by the weighing unit, and to discharge the plurality of the selected articles from the hoppers, combined with the rest of the claim language.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 7952036 and USPN 6437256 each disclose combination weighing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653